Citation Nr: 0737183	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran's claims file is 
now under the jurisdiction of the VARO in Muskogee, Oklahoma.

In February 2006 the Board found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection, and denied service connection for a low 
back disability.  The veteran appealed the Board's February 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court).  The parties to the appeal filed a 
joint motion with the Court seeking a remand to the Board.  
An April 2007 Order of the Court vacated the February 2006 
Board decision and remanded the case to the Board for 
compliance with instructions set forth in the joint remand 
motion.

The appeal is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The remand order from the Court requires the Board to review 
the record evidence to determine whether particular medical 
evidence addresses aggravation of the veteran's back 
condition that pre-existed his military service.  The remand 
order further requires the Board to determine whether the 
veteran should have another VA medical examination of his 
back.

The Board finds that, indeed, a VA medical examination is 
needed to aid in the appropriate disposition of the veteran's 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(setting forth criteria for determining whether a VA medical 
examination is required); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board is free to supplement the record by 
ordering a medical examination).  Several questions are set 
forth in the instruction section of this remand decision, the 
answers to which require medical judgment.  See McLendon 20 
Vet. App. at 86 (Board is not competent to provide medical 
judgment evidence).  The answers to the questions can help 
determine to what extent, if any, the veteran's chronic low 
back pain, well-documented in lay and medical evidence in his 
claims file, was incurred in or aggravated by service.

Included in the considerable volume of record medical 
evidence concerning the veteran's lower back condition are 
his service medical records (SMRs), which show several 
separate instances of in-service complaints of and treatment 
for back pain due to injury or strain.  Medical evidence 
dated after the veteran's discharge from military service 
includes a March 1986 report from Dr. G., a private 
physician, interpreting x-rays of the veteran's lumbar spine 
as showing spina bifida of the S1, S2 area; an October 1988 
report from Dr. S., a private physician, interpreting an MRI 
of the veteran's lower back as showing degenerative disc 
disease with a possible combination of congenital and 
acquired stenosis in the lumbar spine; a March 2002 report 
from a neurological examination by Dr. O, a private 
physician, finding chronic S1-2 radiculopathy on the right 
side and concluding that the veteran has failed low back 
syndrome; and a November 2003 VA medical examination report 
diagnosing borderline lumbar spinal stenosis secondary to a 
congenital small spinal canal and mild degenerative changes.

The Board concludes that a current VA medical examination is 
required to obtain an updated report of the condition of the 
veteran's lower back, and to reconcile in one opinion the 
various medical assessments and diagnoses presently contained 
in the record medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain copies of 
medical records pertaining to treatment of 
the veteran's low back, covering the 
period from November 16, 2003, to the 
present.

2.  The AMC/RO should schedule a VA 
medical examination for the veteran.  The 
veteran's claims folder is to be made 
available to the examiner for review of 
all pertinent documents therein.  The 
examination report should note that the 
claims file was reviewed.  The examiner 
should specifically review the medical 
evidence itemized above.  If possible, the 
examiner should clarify consistencies in 
the separate reports and opinions, and 
should provide an opinion to reconcile or 
address any inconsistencies.

The examiner should address the following:

	A.  Does the veteran have a condition 
of the spine or lower back, congenital or 
otherwise, that pre-existed service, and, 
if so, what is the condition and to what 
extent, if any, is the veteran's chronic 
low back disability caused by that 
condition?

	B.  If the veteran has a pre-existing 
condition of the spine or lower back, did 
it increase in severity during his 
military service beyond the natural 
progression and, if so, how and to what 
extent?

	C.  If the veteran does not have a 
condition of the spine or lower back, 
congenital or otherwise, that pre-existed 
service, is his current, chronic low back 
disability related to the treatment for 
his back that he received during his 
military service, as documented in his 
SMRs?

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not likely" (meaning 
likelihood of at least 50%), or "less 
likely than likely" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided and reconcile conflicting 
opinions in the record, to the extent 
possible.

3.  Thereafter, the AMC/RO should review 
the veteran's claims file to ensure that 
all of the foregoing requested development 
has been completed.  In particular, the 
AMC/RO should review the requested medical 
report and opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  If they are not, the AMC/RO 
should implement corrective procedures.  
Any compliance failure could result in 
further remands.  See Stegall v. West, 11 
Vet. App. 268 (1998) (The Board errs as a 
matter of law when it fails to ensure 
compliance with remand orders.)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claim of entitlement to 
service connection for a low back 
disability.  If the claim remains denied, 
an appropriate supplemental statement of 
the case should be provided to the veteran 
and his attorney, and they should have an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

